Citation Nr: 0111359	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  96-06 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to 
January 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.  The Board remanded this case 
back to the RO in July 1999, and the case has since been 
returned to the Board.  In the July 1999 decision, the Board 
also denied entitlement to service connection for post-
traumatic stress disorder (PTSD), and that issue is not 
presently before the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The evidence of record, on balance, does not support the 
finding that the veteran's current psychiatric disorder is 
etiologically related to service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred or aggravated as a 
result of service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2000); The Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
relevant facts have been properly developed in regard to the 
veteran's claim, and no further assistance is required in 
order to comply with the VA's statutory duty to assist him 
with the development of facts pertinent to his claim.  See 38 
U.S.C.A. § 5107(a) (West 1991); The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (relevant sections of which are to be codified at 38 
U.S.C.A. §§ 5103A and 5107(a)); see also Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  In this regard, the Board 
observes that the veteran has been afforded VA examinations 
in conjunction with his claim and that all necessary efforts 
have been made to retrieve records of reported treatment.  
While the veteran reported hospitalization at a sanitarium in 
1957, he informed the RO in August 1996 that records of that 
hospitalization had been destroyed.   See Counts v. Brown, 6 
Vet. App. 473, 477 (1994) (there is no duty to assist when 
the appellant acknowledges the unavailability of records). 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303(a) (2000).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2000).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  Also, 
certain chronic diseases, including psychoses, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 
(2000). 

The Board has reviewed the veteran's service medical records 
and observes that he was treated for behavioral problems on 
several occasions during service.  A September 1956 treatment 
note indicates that the veteran appeared to have "pent-up 
paranoid tendencies."  In October 1956, the veteran 
underwent a psychiatric evaluation after acting violent and 
combative while intoxicated.  He was found to be unfit for 
destroyer duty.  Upon examination, the veteran did not 
display overt neurotic or paranoid tendencies, although he 
seemed to have "a fair amount of suppressed hostility."  
The diagnosis was an inadequate personality.  Subsequently, 
in October 1956, the veteran was found to be unsuitable for 
retention in the United States Navy and was discharged 
without disciplinary action.

Subsequent to service, the veteran was admitted to 
Bloomington Hospital in Bloomington, Indiana in May 1979.  
During this hospitalization, the veteran reported a depressed 
feeling, fears of persecution, and racial hostility.  A 
diagnosis of a paranoid psychosis was rendered.  The veteran 
was also evaluated by a psychologist in February 1980, with a 
diagnostic impression of a mixed personality disorder.  A May 
1995 statement from John Leenay, Psy.D., contains a diagnosis 
of schizophrenia, paranoid type.  

In June 1995, the veteran underwent a VA psychiatric 
examination, during which he related his current psychiatric 
problems back to his hospitalization in service.  The 
examiner conducted a mental status examination and rendered 
an Axis I impression of bipolar disorder, with no commentary 
as to the etiology of this disorder.

In a February 1996 statement, Stephen Arnold, Ph.D., opined 
that the veteran had bipolar disorder, with frequent 
depressive episodes; mixed personality disorder, with 
obsessive-compulsive and paranoid features; and PTSD.  Dr. 
Arnold described the veteran's reported history of stressful 
in-service experiences and opined that, since the veteran had 
served acceptably in the Navy for two years, his condition 
deteriorated in the Navy as a result of post-traumatic 
stress.  Dr. Arnold provided further detail as to the 
veteran's reported in-service experiences in a July 1996 
statement.   However, it is not apparent from these 
statements that Dr. Arnold had an opportunity to review the 
veteran's claims file.

The veteran underwent a second VA psychiatric examination in 
September 1997; this examiner confirmed a history of bipolar 
disorder and alcohol abuse but found that the veteran did not 
have a diagnosis of PTSD.  

In a November 1998 statement, Steven M. Schneider, M.D., 
indicated that the veteran was more aptly described as having 
bipolar disorder than as being schizophrenic.  Dr. Schneider 
noted that the veteran had a history of malnutrition during 
service and that "he should be receiving compensation" for 
his psychiatric disability.  However, Dr. Schneider also 
acknowledged that he had not reviewed the veteran's claims 
file.  

Subsequent to the Board's July 1999 remand, the veteran 
underwent VA examinations in January and February of 2000.  
The former examination report contains an Axis I diagnosis of 
bipolar disorder versus schizoaffective disorder, while the 
latter examination report contains a diagnosis of 
schizoaffective disorder.  However, neither report includes 
information as to the etiology of the veteran's current 
psychiatric disorder.

As such, in June 2000, the veteran's claims file was reviewed 
by a VA psychiatrist.  This examiner reviewed the service 
medical records concerning mental health treatment but noted 
that there was no report of in-service episodes that did not 
involve alcohol consumption.  As such, the examiner, who 
diagnosed schizoaffective disorder, found that this diagnosis 
"[d]oes not appear to be service-related by chart review."  

In reviewing the facts of this case, the Board acknowledges 
that there is evidence both in favor and against the 
veteran's claim for service connection for a psychiatric 
disorder.  The medical opinions of Dr. Arnold and Dr. 
Schneider suggest a link between the veteran's current 
disability and service.  However, it is apparent that these 
opinions were based on a history reported by the veteran.  
There is no indication that either doctor had an opportunity 
to review the veteran's claims file, including his service 
medical records.

By contrast, the veteran's entire claims file was reviewed by 
a VA doctor in June 2000.  This doctor made note of the fact 
that the veteran underwent mental health treatment and 
hospitalization during service, but the doctor also found 
that the veteran's episodes of unusual behavior were all 
accompanied by the consumption of alcohol.  While the VA 
doctor also reviewed the veteran's relevant post-service 
records, he reached the conclusion that the veteran's current 
schizoaffective disorder was not related to service.  

It is the province of the Board to assess the credibility of 
evidence and to determine the degree of weight to be given to 
such evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992).  
In this case, the Board finds the June 2000 VA opinion to be 
of greater probative value than the opinions of Dr. Arnold 
and Dr. Schneider on the basis that the VA doctor's opinion 
was based on a review of the veteran's claims file, as 
opposed to a reported history from the veteran.  See Miller 
v. West, 11 Vet. App. 345, 348 (1998); Elkins v. Brown, 5 
Vet. App. 474, 478 (1993).  The Board is also aware of the 
significant lapse in time between the veteran's mental health 
treatment in service and his treatment in May 1979, the first 
documented post-service treatment, and has considered this 
prolonged period of time in reaching a determination.  See 
generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
As noted above, records of reported treatment immediately 
following service have been determined to be unavailable.  

Overall, the Board, after weighing the evidence in this case, 
concludes that the veteran's current psychiatric disorder was 
not incurred in or aggravated by service.  Therefore, the 
preponderance of the evidence is against his claim for 
service connection for this disorder.  In reaching this 
decision, the Board acknowledges that the VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  However, that doctrine is not for application in this 
case because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b) (West 1991); The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (relevant sections of which are to be codified at 
38 U.S.C.A. § 5107(b)). 


ORDER

The claim of entitlement to service connection for a 
psychiatric disorder is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

